Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 04/17/2020 in which claims 3-7 were amended, and claims 8-20 were added has been entered of record. Currently, claims 1-20 are pending in light of the amendment.

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. A memristor layer of an oxide having elements of Ga, Sn, and oxygen, disposed between the first electrode and the second electrode, wherein, when voltage is applied to the first electrode with respect to the second electrode, the voltage being positive or negative, a current flows; when voltage of a data-set voltage value is applied, a state is transitioned from a high-resistance state to a low-resistance state; and when voltage of a data-reset voltage value that is of an opposite sign to that of the data-set voltage value is applied, the state is transitioned from a low-resistance state to a high-resistance state, in combination with other limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.